Appellant, in the Circuit Court of Jackson County, was found guilty of robbery in the first degree, and his punishment assessed at ten years imprisonment in the State Penitentiary. He was charged jointly with Ernest Hodges, but obtained a severance. He asserts here that a case against him was not made out, and therefore it is necessary to review the evidence.
The robbery was alleged to have been committed October 13, 1922, between eleven and twelve o'clock in the forenoon. On that morning one Thomas Crump, messenger for the Livestock State Bank, was carrying $9500 to his bank from the Continental National Bank in Kansas City. About 11:35 A.M. he boarded a street car at 12th and Main streets, and took a sent near the rear end of the car. Suddenly he was hit on the head and a gun placed at his stomach by a man who took the money out of his pockets and backed to the front door of the car and, with another man, got off at the front end of the car. The two men ran to an automobile which was about one hundred and fifty feet from the street car, and escaped.
On October 21, 1922, the defendant was arrested, taken to the police station and searched. The key to a safe-deposit box in the New England Safe Deposit Vaults Company, and a receipt for rent of same, were found on his person. Crump identified the defendant at the jail after the latter's arrest, but later was not very positive of his identification. Four other witnesses of the robbery also identified the defendant as one of those who perpetrated it. Lloyd Brashear, a window washer, was on the car. He testified he had a good view of Crump and of the man who robbed him. He identified the defendant and the other robber after their arrest. Eugene V. Connant was on the street at the time and saw the two men running from the street car, a distance of thirty or forty feet; he later saw both in the county jail and identified them; the defendant was one of them. Griffith H. Connell, conductor of the street car on which *Page 343 
the robbery occurred, testified that he was standing within a few feet of Crump at the time. He distinctly saw the man who took the money, and in the court room positively identified the appellant as the robber. One W.C. Hoffman was on the street car at the time of the robbery. He saw the robber take the money away from the messenger; he also identified Rebasti in the court room, as the robber.
The Assistant Federal Reserve agent at Kansas City testified to the printing and engraving and the sending out of Federal Reserve notes; he testified that on the sixth of October, seven days before the robbery, he delivered to the Federal Reserve Bank of Kansas City, two hundred five-dollar notes, giving the numbers. The paying teller of the Federal Reserve Bank testified that on the morning of the 13th he delivered to the messenger of the Continental National Bank a quantity of money, including $12,000 in five-dollar bills.
William R. Ricketts, manager of the New England Safe Deposit Vaults Company, testified that Charles Rebasti rented Deposit Box No. 1832, in his institution. Rickett was present afterwards when by virtue of a search warrant the box was opened.
Guy O. Seaton, vice-president of the Livestock State Bank, where Crump was employed as messenger, testified that he was in the New England Safe Deposit Vault when Charles Rebasti's box was opened, and among other things it included one hundred and ninety-seven five-dollar bills, bearing numbers included in the five-dollar bills mentioned by the Assistant Federal Reserve agent as having been delivered by the Federal Reserve agent on the sixth at the Federal Reserve Bank.
All this evidence relating to the contents of the safe-deposit box and the renting of it, was objected to and exceptions saved.
Before the trial defendant filed a motion to suppress the evidence alleging that when arrested he was carrying a key to a safe deposit box, and that a receipt for the rental of the box was taken from his person, in *Page 344 
violation of his rights under Sections 11 and 23, Article 11, of the Constitution of Missouri, and in violation of the defendant's rights under the Fourth and Fifth amendments to the Constitution of the United States. That afterwards his safe-deposit box was broken into without warrant or authority of law, in violation of the said sections of the Constitution of Missouri and of the United States, and certain memoranda, written and printed, of the contents thereof taken by the State for the purpose of using the same against the defendant. The motion prayed that all such evidence be suppressed and the memoranda delivered to the defendant or destroyed. The court took evidence on the motion.
William Doran, a police detective, testified that he arrested the defendant October 21st, and took him to the station where the key to the safe-deposit box and receipt for the rent of it were taken from him. Doran afterwards called up Mr. Gregory, a Federal narcotic agent, who caused a search warrant to be issued by George D. Beardsley, United States Commissioner, directing Gregory, in the name of the President of the United States, to search the safe-deposit vaults of the New England Company. Gregory, in company with Mr. Greeson, also a narcotic agent, accompanied by Mr. Seaton, vice-president of the Livestock State Bank, and Mr. Doran presented themselves at the New England Company, armed with the search warrant issued to Mr. Gregory, and demanded the right to search the box of the defendant. The Vaults Company delayed the matter until its attorney could arrive and then the search was made and the contents of the box noted in the memoranda preserved. Mr. Seaton gave the numbers of the five-dollar bills found there, which he afterwards testified to at the trial. The court on hearing this evidence overruled the motion and error is assigned to that ruling on several grounds.
I. Appellant claims that a case was not proven against him and earnestly urges that he be discharged *Page 345 
in this court From the above brief statement of theSufficient  facts it is clear that the evidence, aside from thatEvidence.   obtained by the search of defendant's deposit box, was entirely sufficient to sustain a verdict of guilty.
II. No complaint is made as to the manner of the defendant's arrest; he was lawfully arrested. Being lawfully arrested, the officers had a right to search him and his possessions in the room where he was arrested and take from him anySearch After  article which might be used in securing hisLawful        conviction. [State v. Owens, 302 Mo. 348; Holker v.Arrest.       Hennessey, 141 Mo. 527, l.c. 539; State v. Laundy, 204 Pac. l.c. 975-976; People v. Cona, 180 Mich. l.c. 650; People v. Kalnin, 189 N.Y.S. 359; Territory v. Hoo Koon, 22 H.I. l.c. 602; State v. Fuller, 8 L.R.A. (N.S.) 762.] The officers had a right to use the information they acquired in making that search in any way which would lead to the conviction of the defendant.
III. Using the information obtained in searching the defendant the state officers, under Sections 4116 and 4130, Revised Statutes 1919, of Missouri could have caused a search warrant to be issued under state authority, and could have searched the safety deposit box. They had complete information, soSearch by  that a search warrant could have met everyFederal    requirement. The officers knew, or had reason to know,Officer.   what was in the safe-deposit box. Instead of that, the state officers turned the matter over to Federal narcotic agents. Mr. Gregory opened the box and made the search by virtue of the warrant issued by the United States Commissioner Beardsley, and while Mr. Doran was present he did not conduct the examination nor participate in it. It was solely under the authority of the Federal agents; therefore it was not in contravention of Sections 11 and 23 of the State Constitution, which protects against unreasonable search only on the part of state officers and state agents. *Page 346 
[Weeks v. United States, 232 U.S. 383; McGrew v. United States, 281 F. 809; Gouled v. United States, 255 U.S. 298; State v. Owens, 302 Mo. 348.]
The fact that Doran gave information to the Federal officers would not affect this question. The Federal officers had a right to proceed to make the search for any violation of the Federal law, and with a valid search warrant could have obtained such information when desired. Doran did not control the Federal agents, and had no authority whatever in the conduct of the investigation. He had a right to give them the information as to the ownership of the safe-deposit box; the use they made of it afterwards didn't affect his duties nor affect the right of the State to avail itself of the information it might obtain in that way. So far as the State Constitution is concerned the motion to suppress was properly overruled.
IV. A different question is presented when we consider the claim that the production of the evidence obtained was in violation of the defendant's rights under the Federal Constitution. State courts are as much under obligation to protect the rights of defendant guaranteed him by theIllegal   United States Constitution as those guaranteed him byFederal   the Constitution of this State, and the Federal SupremeWarrant.  Court may review the action of this court in consideration of this question. We are bound to follow the rulings of the Federal court in respect to this particular matter.
The search warrant is conceded by the State to be insufficient and void. The affidavit is not set out in the record, but the search warrant is. It briefly states that complaint on affidavit was made before the United States Commissioner by Bert S. Gregory, U.S. Internal Revenue officer, that he has reason to believe that fraud is being committed upon the revenue laws of the United States by the use of the Safety Iron Deposit Box 1832, etc., describing the place, "said safety-deposit box being *Page 347 
now rented, used and controlled by Charles Rebasti for the unlawful sale and concealment of narcotic drugs," etc. There is no allegation that any narcotic drugs of any kind are in the safety-deposit box, nor of any other fact which would justify a search. The search was illegal and void. [Woods v. United States, 279 F. 706; Giles v. United States, 284 Fed. l.c. 214; Veeder v. United States, 252 Fed. l.c. 419; State v. Lock, 302 Mo. 400.] The search being in violation of the Fourth Amendment to the Federal Constitution, the evidence obtained by means of the search was incompetent because of a timely motion to suppress. The motion should have been sustained. [Weeks v. United States,232 U.S. 383; Gouled v. United States, 255 U.S. 298.]
It is contended that because this case arises in the State court, and not in a Federal court, this court cannot take notice of the restriction of the Fourth and Fifth amendments to the Federal Constitution.
It is unthinkable that a State court is powerless to protect the constitutional rights of its citizens, guaranteed by the Federal Constitution. To hold the evidence of the Federal agents admissible in this case is to pronounce that doctrine. It is to say that the act of an officer, or of any other individual, is lawful or unlawful, not on account of the character of the act, but on account of the court in which it is called in question.
The restriction of the Fourth and Fifth amendments to the Federal Constitution apply only to Federal officers. The like restrictions in the State Constitution apply only to State officers. When a case arises in a Federal court and a State officer, as a witness, is asked to give evidence discovered by him in an unreasonable search, and the provisions of theFederal Constitution are invoked in objection to his testimony, the court always holds that he may testify because the restrictions of the Federal Constitution do not apply to him.
Likewise, in a State court, when a Federal official is offered as a witness and is asked to testify to some *Page 348 
facts which he discovered by an unreasonable search, and the State Constitution is cited in objection, his evidence is held competent because the restrictions of the State Constitution do not apply to him. But when a Federal officer is offered as a witness in a State court, and his evidence is objected to because discovered in violation of the Federal Constitution, no case is cited where it is held admissible.
Such constitutional restrictions of Federal officers and State officers always apply wherever they are called in question.
Suppose a Federal officer should make an unreasonable search, and in doing so outrage the citizen's rights under the United States Constitution. Can it be said that the unlawful act of the officer could become lawful because of the court in which it is questioned? Suppose the injured citizen should sue him in the State court for damage done in violation of his constitutional rights, and the officer in defense should plead that, although he acted unlawfully, the plaintiff had no right to prove it in a State court. Does anyone suppose the plea would be good?
In this case the Federal officer violated the constitutional rights of the defendant, and violated the constitutional restrictions upon his own behavior as a Federal officer. Had the case been pending in the Federal court he could not have testified, because his act in procuring his information wasunlawful. His case, however, is pending in the State court and it is contended that he may testify because his act was lawful. By that theory his act becomes lawful or unlawful, not because of its quality, but because of the court which decides the question. He can bring his misdemeanor to a State court and there have his lawless disregard of his official duty appraised as a meritorious performance.
Numerous cases are cited in support of the opposite view, where it is said that the amendments to the Federal Constitution are intended to limit the powers of the national government alone and do not affect the *Page 349 
powers of the state governments. This is construed by the prosecution to mean that the restrictions of the national government do not affect State courts. But the cases cited do not so hold. Where the opinions in such cases hold that the Fourth and Fifth amendments to the Federal Constitution operate upon the Federal government only and not upon the State government, they mean, of course, the agents of the Federal government. If those amendments are intended to restrain the actions of Federal officers, why should it ever be held that under certain conditions they do not restrain them?
The case of People v. Adams, 176 N.Y. l.c. 356, 68 N.E. 636, is cited, where it is said that the Fourth and Fifth amendments to the Constitution of the United States do not apply to actions inthe state courts. That statement is purely obiter. The facts in the case do not warrant any such statement of the law. In no case has it ever been held, so far as I can discover, that the unlawful act of a Federal officer becomes lawful when brought into question in a State court, or that the evidence of a Federal official, which would be held incompetent in the Federal court on account of the restrictions of the Fourth and Fifth amendments, becomes competent when offered in a State court.
Consider the consequences that would flow from holding that a Federal officer may testify in a State court to a fact discovered by an unlawful search in violation of the Federal Constitution. Suppose a State Sheriff and a Federal marshal should act together. They could go anywhere, search any premises or any person, without a warrant, without authority, in entire disregard of constitutional restrictions upon each. Cases come up in the Federal court and in the State court in which they are called upon to testify to facts discovered in their unlawful depredations. If the evidence in this case is admissible, then the Federal officers could testify in the State courts to what they *Page 350 
would not be allowed to say in the Federal court, and the State officers could testify in the Federal court to what they would not be allowed to say in the State court. Thus they would make out a case in each court in utter defiance of constitutional restrictions on each of them.
The only safe and sound construction of the situation is to say that when a Federal officer violates the constitutional restriction upon his conduct so as to make evidence procured in such violation incompetent, that it is incompetent everywhere offered.
V. It is claimed by the defendant that the court committed error in excluding the records of the Circuit Court of Jackson County, showing that the Livestock State Bank had sued this defendant by a civil suit to recover $9500, claiming it had been taken from the messenger at the time of the robbery.Record in    The suit is against Charles Rebasti, Ernest Hodges,Civil Case.  and Edgar Holmes. The point urged is that the evidence of that suit would tend to show animus, motive and interest. We are unable to see how it would add anything to the evidence introduced. The plaintiff, Livestock State Bank, proved it had been robbed of $9500. The evidence offered would add nothing to the necessary interest shown by the fact. In effect the evidence would tend to show that the bank had a chance to get its money back and might thereby soften the attitude of the jury towards the defendant. Only two officers of the bank testified — Crump in regard to the robbery, and Seaton as to his presence when the deposit box was opened. We hardly understand how this evidence would affect the credibility of those witnesses who testified to facts undisputed. As shown above, Mr. Seaton's evidence was incompetent for other reasons, and Crump's testimony as to the facts was not questioned in any way.
The judgment is reversed and the cause remanded. Graves, C.J.,James T. Blair, Ragland and Woodson, JJ., concur; Walker,J., absent; David E. Blair, J., dissents in separate opinion. *Page 351